Name: Commission Regulation (EC) NoÃ 2045/2004 of 29 November 2004 amending Regulation (EEC) NoÃ 2131/93 laying down the procedure and conditions for the sale of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 30.11.2004 EN Official Journal of the European Union L 354/17 COMMISSION REGULATION (EC) No 2045/2004 of 29 November 2004 amending Regulation (EEC) No 2131/93 laying down the procedure and conditions for the sale of cereals held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (2) lays down the procedure and conditions for the sale of cereals held by intervention agencies. (2) New modern means of communication should be used to inform all interested parties all over the Community about sales out of intervention. This permits to authorise intervention bodies to sell by tender higher quantities without prior decision of the Commission, to take into account the market situation in their Member States. To simplify the sales for export, the mention of the storage localisation should not be required in the decision issuing invitations to the tender. (3) In Member States which do not have sea ports, tenderers for cereals put up for sale are penalized by higher transport costs. As a result of these additional costs, cereals are more difficult to export from those Member States, which results in particular in longer intervention storage and additional costs to the Community budget. Provision should accordingly be made for the possibility in certain cases of financing the lowest transport costs between the place of storage and the place of exit in order to make tenders comparable. The Romanian port of Constanta was a traditional port of exit for the countries of Central Europe before their accession to the Union. It is therefore necessary to include Constanta as a place for the calculation of the transport costs that can be reimbursed in the case of export. (4) In order to simplify the procedure for selling the cereals, the security accompanying the tenders for sale for export as well as on the Community market should be unified. (5) Regulation (EEC) No 2131/93 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2131/93 is amended as follows: 1. in Article 2 (2), 2 000 tonnes is replaced by 5 000 tonnes; 2. in Article 3(1), the first sentence is replaced by the following sentence: The intervention agencies shall draw up notices of invitations to tender in accordance with Article 12 and shall ensure an appropriate publicity of those notices, in particular by displaying them at their head offices as well as on their website or on the website of the competent Ministry.; 3. Article 7 is amended as follows: (a) in paragraph 1, point (b) is deleted; (b) in paragraph 2a, the following sentence is added: For the purpose of this paragraph, the Romanian port of Constanta may be regarded as a place of exit; 4. in Article 13 (4), the second subparagraph is replaced by the following: Tenders shall be valid only if they are accompanied by proof that the tenderer has lodged a security of EUR 5 per tonne. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50).